JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-00618-CV

                               ALAN SCHROCK, Appellant

                                             V.

                             CITY OF BAYTOWN, Appellee

    Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                     1007923).

       This case is an appeal from the final judgment signed by the trial court on June 13,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was reversible error in the trial court’s judgment.
Accordingly, the Court reverses the trial court’s judgment and remands the case to the
trial court for further proceedings.

       The Court orders that the appellee, City of Baytown, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 23, 2015.

Panel consists of Chief Justice Radack and Justices Jennings and Keyes. Opinion delivered
by Justice Jennings.